TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 22, 2020



                                       NO. 03-20-00022-CV


                               Audi Aktiengesellschaft, Appellant

                                                  v.

                          State of Texas and Travis County, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
         REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE;
                  DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on December 16, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. The trial court erred in denying Audi Germany’s special appearance.

Therefore, the Court reverses the trial court’s orders denying the special appearance and renders

judgment dismissing the State’s claims against Audi Germany. The appellees shall pay all costs

relating to this appeal, both in this Court and in the court below.